Citation Nr: 0628744	
Decision Date: 09/11/06    Archive Date: 09/20/06

DOCKET NO.  91-41 761	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to an initial disability rating in excess of 10 
percent for anxiety disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

N. McElwain, Associate Counsel


INTRODUCTION

The veteran had active service from September 1980 to 
September 1984.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a July 1996 rating decision by the 
Department of Veterans Affairs (VA) Columbia, South Carolina 
Regional Office (RO).  The Board remanded the claim in 
December 2004.  


FINDING OF FACT

The evidence does not show that the veteran has a psychiatric 
impairment from an anxiety disorder.  


CONCLUSION OF LAW

The criteria for an initial rating in excess of 10 percent 
for an anxiety disorder are not met.  38 U.S.C.A. §§ 1155, 
5107 (West 2002); 38 C.F.R. §§ 4.1, 4.7, 4.126, 4.130, 
Diagnostic Code 9400 (prior to and after 1996).


REASONS AND BASES FOR FINDING AND CONCLUSION

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities, which is 
based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes. 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 
(2005).  If two evaluations are potentially applicable, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating; otherwise, the lower rating will be assigned.  38 
C.F.R. § 4.7.  If there is disagreement with the initial 
rating assigned following a grant of service connection, 
separate ratings can be assigned for separate periods of 
time, based on the facts found.  Fenderson v. West, 12 Vet. 
App. 119, 126 (1999).  

The veteran is currently rated at 10 percent for an anxiety 
disorder.  During the pendency of this appeal, effective 
November 7, 1996, the rating criteria for anxiety disorders 
were amended.  The veteran is currently rated under the pre-
amended, or "old," rating formula for anxiety disorder.  
Because this claim was filed prior to the amendment, both the 
"old" and "new" rating formulas must be considered.  The 
amended criteria can only be applied for periods from and 
after the effective date of the regulatory change.  The Board 
can apply only the prior regulation to rate the veteran's 
disability for periods preceding the effective date of the 
regulatory change.  VAOGCPREC 3-2000 (Apr. 10, 2000).  

"New" Diagnostic Code (DC) 9400 provides a 30 percent 
rating for occupational and social impairment with occasional 
decrease in work efficiency and intermittent periods of 
inability to perform occupational tasks (although generally 
functioning satisfactorily, with routine behavior, self-care, 
and conversation normal), due to such symptoms as:  depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, recent events).  

Under the "old" DC 9400, a 30 percent rating was granted 
for definite impairment in the ability to establish or 
maintain effective and wholesome relationships with people is 
considerably impaired.  The psychoneurotic symptoms result in 
such reduction in initiative, flexibility, efficiency and 
reliability levels so as to produce definite industrial 
impairment.  

Examinations in December 1994, June 1997, April 1999, August 
2000, January 2001, and June 2003 all fail to diagnose the 
veteran with an Axis I psychiatric disorder, although 
substance abuse is noted, and the 2000, 2001, and 2003 
examiners note that the veteran has no evidence of a major 
Axis I disorder.  The June 2003 VA examiner, upon review of 
the file and the veteran, additionally found that the veteran 
did not appear to be exhibiting symptoms associated with any 
mental condition, particularly any symptoms consistent with 
an anxiety or depressive disorder.  The examiner noted that 
he questioned the veteran's honesty on a number of occasions, 
and "it seemed that [the veteran] was coming for the 
evaluation because he was interested in compensation, but 
there does not seem to be any condition for which he needs 
compensation."  Additionally, although the veteran had 
"some difficulties" in social adaptability and 
interactions, these were mild and appeared related to 
personality style rather than an independent Axis I disorder.  
In conclusion, the 2003 examiner stated that the veteran did 
not appear to be impaired related to a mental disorder.  

The only definitive diagnoses of an anxiety disorder are 
reported in 1995 and 1996 VA examination records, by the same 
VA examiner.  The 1996 report indicates that the veteran's 
breath was "heavily laden with alcohol," however, and, 
according to the February 2005 VA examiner, alcohol and drugs 
can lead to anxiety-related symptoms.  The 2005 examiner, 
upon review of all evidence of record, reported that "there 
[did] not appear to be evidence of an Axis I anxiety 
diagnosis," noting that the 1995 and 1996 diagnoses were 
diagnosed in the context of substance use.  In sum, the 
examiner stated that, upon review of the evidence, there does 
not appear to be compelling evidence that the veteran 
actually has an independent Axis I diagnosis.

Even assuming the veteran had an Axis I psychiatric 
disability, an increased rating would not be warranted.  A 
January 1993 Social Security Administration record and 2003 
VA examination reported findings of mild social impairment, 
and the 2001 VA examination record reported the veteran's 
disability was "in the none-to-mild range."  Additionally, 
the recent VA examinations report findings of normal speech, 
logical thought processes and thought content, no suicidal or 
homicidal ideation, no finding of panic attacks, intact 
memory, and normal mood with congruent affect.  Based on the 
2005 VA examiner's opinion, the absence of a clinical 
diagnosis of an Axis 1 disorder in the majority of records, 
and findings of mild-to-no psychiatric impairment in the 
majority of the records, a rating in excess of 10 percent is 
denied.  

In deciding the veteran's claim the Board has considered the 
determination in Fenderson, 12 Vet. App. at 119, and whether 
the veteran is entitled to an increased evaluation for 
separate periods based on the facts found during the appeal 
period.  The Board does not find evidence that the veteran's 
service-connected anxiety disorder should be increased for 
any other separate period based on the facts found during the 
whole appeal period.  The evidence of record from the day the 
veteran filed the claim to the present supports the 
conclusion that the veteran is not entitled to additional 
increased compensation during any time within the appeal 
period.

Additionally, the Board finds the duties to notify and assist 
have been met.  In April 2002, the agency of original 
jurisdiction (AOJ) sent a letter to the veteran providing the 
notice required by 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) for a claim for an increased rating.  While the 
veteran was not instructed to "submit any evidence in his 
possession that pertains to the claim," he was advised to 
notify VA of any information or evidence he wished VA to 
retrieve for him.  Although notice post-dated the initial 
adjudication, the claim was subsequently re-adjudicated 
without taint from the prior decisions.  Additionally, 
although notice as to the appropriate effective date was not 
sent to the veteran until May 2006, and was not subsequently 
re-adjudicated, because an increased rating has been denied, 
any question as to the appropriate effective date is moot, 
and there can be no prejudice to the veteran.  See Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).  VA has also done 
everything reasonably possible to assist the veteran with 
respect to his claim for benefits, such as obtaining medical 
records, providing numerous VA examinations, providing a 
hearing, and fulfilling all Board remand requests.  



	(CONTINUED ON NEXT PAGE)




ORDER

Entitlement to an initial disability rating in excess of 10 
percent for anxiety disorder is denied. 




____________________________________________
M. E. LARKIN
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


